Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's response with amendments filed 11/30/2020 have been received and entered.  Applicant has amended claims 1, 4, 15 and 18. Amended claims have been examined on the merits.
Applicant’s arguments, see Applicant Arguments pages 6, with respect to the Double Patenting Rejection have been fully considered and are not persuasive.  Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
Applicant’s arguments, see Applicant Arguments pages 6-8, with respect to the amendments traversing the rejection(s) of claim(s) 1 under 35 U.S.C. 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Barton et al. (US 20140032691), hereinafter Barton. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language access control component configured to" and "mapping component configured to" in Claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Double Patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.      
Claims 1-7 and 15-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of copending Application No. 16/513025 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims teaches all the elements/features of the instant application claims. Thus, the entire scope of the copending claims falls within the scope of the instant application claims.
	Claims 1 and 15 of this application is patentably indistinct from claim 1 of Application No. 16/513025.
	Claims 2 and 16 of this application is patentably indistinct from claim 2 of Application No. 16/513025.
Claims 3 and 17 of this application is patentably indistinct from claim 3 of Application No. 16/513025.
	Claims 4 and 18 of this application is patentably indistinct from claim 4 of Application No. 16/513025.
	Claims 5 and 19 of this application is patentably indistinct from claim 5 of Application No. 16/513025. 
	Claims 6 and 20 of this application is patentably indistinct from claim 6 of Application No. 16/513025.
	Claim 7 of this application is patentably indistinct from claim 7 of Application No. 16/513025.
	 Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and  15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US 20200076902), hereinafter Huang in view of Barton et al. (US 20140032691) hereinafter Barton. 
	Regarding Claim 1, Huang teaches
Paragraph [0007] As some examples, a computing device at a first network location may transmit one or more first requests for resource group identification. ... The computing device may transmit, to a computing platform associated with the gateway, a request to launch a first application.  Paragraph [0028] The components may include data server 103, web server 105, and client computers 107, 109. Data server 103 provides overall access, control and administration of databases and control software for performing one or more illustrative aspects describe herein. Data server 103 may be connected to web server 105 through which users interact with and obtain data as requested); and 
	allow the private device to carry out the requested action according to the at least one policy when the private device is determined to have the at least one policy in place (Paragraph [0130] Continuing at FIG. 8B, at 813, the application store 716 may transmit, as a response to the client device 728's request at 809, the resource information. The resource information may be appended as part of an account record, or may be formatted and transmitted as its own data structure. An account record may include metadata that is configured to allow the client device 728 to initiate accesses and/or launches to the resources and applications).
	Huang does not explicitly teach a system determine that the private device is associated with an enterprise device, wherein the enterprise device is also associated with the user; a mapping component configured to: define one or more steps for carrying out the requested action; determine that at least one policy from the set of enterprise policies is required for at least one step from the one or more steps; and determine that the enterprise device has the at least one policy in place; and  a device manager configured to: determine whether the at least one policy is in place on the private device.
	In the same field of endeavor, Barton teaches
Paragraph [0074] … The architecture enables a user of a mobile device 302 (e.g., as client 107, 211, or otherwise) to both access enterprise or personal resources from a mobile device 302 and use the mobile device 302 for personal use. The user may access such enterprise resources 304 or enterprise services 308 using a mobile device 302 that is purchased by the user or a mobile device 302 that is provided by the enterprise to the user. The user may utilize the mobile device 302 for business use only or for business and personal use. … The policies may be implanted through a firewall or gateway in such a way that the mobile device may be identified, secured or security verified, and provided selective or full access to the enterprise resources. … );
	a mapping component configured to: define one or more steps for carrying out the requested action (Paragraph [0069] … In response to client requests, the management server 210 may include a resource manager configured to select and provision physical resources in the hardware layer of the cloud system based on the client requests. For example, the management server 210 and additional components of the cloud system may be configured to provision, create, and manage virtual machines and their operating environments (e.g., hypervisors, storage resources, services offered by the network elements, etc.) for customers at client computers 211-214, over a network (e.g., the Internet), providing customers with computational resources, data storage services, networking capabilities, and computer platform and application support. … );
	determine that at least one policy from the set of enterprise policies is required for at least one step from the one or more steps (Paragraph [0505] … Aspects also provide the ability to define actions for devices to perform based upon triggers determined from device context, and for the definition of rules that can be fired based on an inference engine to enable complex automation behaviors across devices. … Paragraph [0530] FIG. 56 shows an illustrative method for managing process transfers and device integration using a mobile device and based on one or more policy files, as described above ); and 
		determine that the enterprise device has the at least one policy in place (Paragraph [0531] In step 5605 the mobile device executes the managed app in accordance with the policy files. That is, the mobile device security manager (or equivalent process) restricts operations of the managed app as defined by the one or more policy files); and
	a device manager configured to: determine whether the at least one policy is in place on the private device (Paragraph [0082] The enterprise services 308 may include authentication services 358, threat detection services 364, device manager services 324, file sharing services 368, policy manager services 370, social integration services 372, application controller services 374, and the like. … Policy manager services 370 may include device policy manager services, application policy manager services, data policy manager services, and the like). Examiner submits that the device policy manager services as part of the Policy manager services 370 makes the determination what policy is in place for the private/mobile device.
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system taught by Huang to incorporate the teachings of Barton so that the system of Huang could determine that the private device is associated with an enterprise device, wherein the enterprise device is also associated with the user; a mapping component configured to: define one or more steps for carrying out the requested action; determine that at least one policy from the set of enterprise policies is required for at least one step from the one or more steps; and determine that the enterprise device has the at least one policy in place; and  a device manager configured to: determine whether the at least one policy is in place on the private device.  One would have been motivated to make such combination in order to provide techniques for 
	Regarding Claim 2, the combination of Huang and Barton teaches all the limitations of claim 1 above,
	wherein the device manager is further configured to: determine that one or more policies from the at least one policy are in place on the private device (Barton, Paragraph [0082] The enterprise services 308 may include authentication services 358, threat detection services 364, device manager services 324, file sharing services 368, policy manager services 370, social integration services 372, application controller services 374, and the like. … Policy manager services 370 may include device policy manager services, application policy manager services, data policy manager services, and the like);
	determine that one or more additional policies from the at least one policy are not in place on the private device (Barton, Paragraph [0086] … The client agent 404 handles primary user authentication to the enterprise, normally to the access gateway (AG) with SSO to other gateway server components. The client agent 404 obtains policies from gateway server 406 to control the behavior of the managed applications 410 on the mobile device 402. As used herein, a managed application is one that is capable of being controlled based on and operated in accordance with independently defined and communicated policy files); and
	implement only the one or more additional policies on the private device (Barton, Paragraph [0603] … For example, in step 4720, the enterprise application store may send one or more messages to the user computing device (which may, e.g., have sent the request received in step 4705) to inform the user computing device and/or the policy agent being executed thereon that one or more policy updates and/or available. In addition, the one or more messages sent by the enterprise application store to the policy agent may, for instance, include information about the new and/or modified policies, where such information is configured to cause the policy agent to implement and/or enforce the new and/or modified policies (e.g., with respect to the particular applications for which policy changes have occurred and/or with respect to the device itself). …).	
	The motivation/rationale to combine the references is similar to claim 1 above.
 	Regarding Claim 3, the combination of Huang and Barton teaches all the limitations of claim 1 and claim 2 above,
	wherein the device manager is further configured to: determine that the requested action has been completed (Huang, Paragraph [0068] … The secure application wrapper 520 may include meta-data that points the secure native application 514 running on the mobile device 502 to the resources hosted at the enterprise (e.g., 504 and 508) that the secure native application 514 may require to complete the task requested upon execution of the secure native application 514. The secure remote applications 522 executed by a secure application launcher 518 may be executed within the secure application launcher 518. The virtualization applications 526 executed by a secure application launcher 518 may utilize resources on the mobile device 502, at the enterprise resources 504, and the like. …); and 	remove the one or more additional policies from the private device (Barton, Paragraph [0606] Continuing to refer to FIG. 48, in instances in which a policy change for an application is received by the enterprise application store, but a request for updated policy information has not yet been received, at least with respect to the particular application from certain devices, the enterprise application store may determine to proactively provide the policy update to the affected devices. … Paragraph [0607] Based on determining that the application is present on one or more devices (e.g., in step 4810), information associated with the policy change may be provided to the one or more devices in step 4815. …).
	The motivation/rationale to combine the references is similar to claim 1 above.
	Regarding Claim 4, the combination of Huang and Barton teaches all the limitations of claim 1 above,
Huang, Paragraph [0064] The example cloud computing environment shown in FIG. 4 also may include a virtualization layer (e.g., as shown in FIGS. 1-3) with additional hardware and/or software resources configured to create and manage virtual machines and provide other services to customers using the physical resources in the cloud);
	setting the  set of enterprise policies to prohibit the one or more steps (Barton, Paragraph [0531] In step 5605 the mobile device executes the managed app in accordance with the policy files. That is, the mobile device security manager (or equivalent process) restricts operations of the managed app as defined by the one or more policy files. In step 5607, during operation of the managed app and based on one or more of the policy files, the managed app may restrict or enable the ability of a device to transfer a process or integrate with one or more other devices and/or resources, as discussed above. Various examples of such policy files and device integration features and processes that may be restricted/enforced are discussed above); and
	attempting to carry out the requested action on the virtual machine (Huang, Paragraph [0169] Continuing the example flow at FIG. 10B, at 1009-1013, the third resource 750 may configure to launch the application. As depicted in the example flow of FIG. 10B, the third resource 750 may perform this configuration using the connector 752 and the host 754. For example, at 1009, based on receiving the request to configure for the launch of the application, the connector 752 may transmit, to the host 754, a request to prepare the launch of the application. At 1010, the host 754 may configure itself to launch the application. This may include allocating resources (e.g., instantiating and/or assigning a virtual machine) for executing the application).
	The motivation/rationale to combine the references is similar to claim 1 above.
	Regarding Claim 5, the combination of Huang and Barton teaches all the limitations of claim 1 above,
Barton, Paragraph [0069] … In response to client requests, the management server 210 may include a resource manager configured to select and provision physical resources in the hardware layer of the cloud system based on the client requests. For example, the management server 210 and additional components of the cloud system may be configured to provision, create, and manage virtual machines and their operating environments (e.g., hypervisors, storage resources, services offered by the network elements, etc.) for customers at client computers 211-214, over a network (e.g., the Internet), providing customers with computational resources, data storage services, networking capabilities, and computer platform and application support. …).
	The motivation/rationale to combine the references is similar to claim 1 above.
Regarding Claim 6, the combination of Huang and Barton teaches all the limitations of claim 1 above,
	wherein the enterprise device includes an application associated with the private device (Barton, Paragraph [0058] As a general introduction to the subject matter described in more detail below, aspects described herein are directed towards controlling remote access to resources at an enterprise computing system using managed mobile applications at mobile computing devices. … As a result, individuals associated with the enterprise may advantageously utilize enterprise resources at their personal mobile devices).
	The motivation/rationale to combine the references is similar to claim 1 above.
	Regarding Claim 7, the combination of Huang and Barton teaches all the limitations of claim 1 above,
	wherein the device manager does not allow the private device to carry out actions other than the requested action (Barton, Paragraph [0531] In step 5605 the mobile device executes the managed app in accordance with the policy files. That is, the mobile device security manager (or equivalent process) restricts operations of the managed app as defined by the one or more policy files. In step 5607, during operation of the managed app and based on one or more of the policy files, the managed app may restrict or enable the ability of a device to transfer a process or integrate with one or more other devices and/or resources, as discussed above. Various examples of such policy files and device integration features and processes that may be restricted/enforced are discussed above.).
	The motivation/rationale to combine the references is similar to claim 1 above.
Regarding Claim 15,
Claim 15 is rejected for similar reasons as in claim 1.
Regarding Claim 16,
Claim 16 is rejected for similar reasons as in claim 2.
Regarding Claim 17,
Claim 17 is rejected for similar reasons as in claim 3.
Regarding Claim 18,
Claim 18 is rejected for similar reasons as in claim 4.
Regarding Claim 19,
Claim 19 is rejected for similar reasons as in claim 5.
Regarding Claim 20,
Claim 20 is rejected for similar reasons as in claim 6.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMID TALAMINAEI whose telephone number is (571)270-3283.  The examiner can normally be reached on Flexible, M-F 7:30 -5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on (571) 272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HAMID TALAMINAEI/Examiner, Art Unit 2436                                                                                                                                                                                         /Kevin Bechtel/Primary Examiner, Art Unit 2491